Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-13-00786-CV

                                    IN RE Andrea Hall DOOLITTLE

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: November 20, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On November 4, 2013, relator Andrea Hall Doolittle filed a petition for writ of mandamus.

On November 5, 2013, relator filed an emergency motion to stay a hearing scheduled on motions

to modify temporary orders in the underlying child custody proceeding. The court has considered

relator’s petition for writ of mandamus, the response filed on behalf of the real party in interest

and relator’s reply and is of the opinion that relator is not entitled to the relief sought. Accordingly,

the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                        PER CURIAM




1
 This proceeding arises out of Cause No. 2010CI19384, styled In the Interest of C.P.D. and A.P.D., Minor Children,
pending in the 224th Judicial District Court, Bexar County, Texas, the Honorable Larry Noll presiding.